

114 S652 IS: Service Members and Communities Count Act of 2014
U.S. Senate
2015-03-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 652IN THE SENATE OF THE UNITED STATESMarch 4, 2015Mr. Paul introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo amend title 13, United States Code, to provide for the more accurate and complete enumeration of
			 members of the Armed Forces in any tabulation of total population by the
 Secretary of Commerce, and for other purposes.1.Short titleThis Act may be cited as the Service Members and Communities Count Act of 2014.2.Improved enumeration
			 of members of the Armed Forces in any tabulation of total population by
			 Secretary of Commerce(a)In
 generalSection 141 of title 13, United States Code, is amended—(1)by redesignating subsection (g) as subsection (h); and(2)by inserting after subsection (f) the following:(g)Effective beginning with the 2020 decennial census of population, in taking any tabulation of total population by States, the Secretary shall take appropriate measures to ensure, to the maximum extent practicable, that all members of the Armed Forces deployed abroad on the date of taking such tabulation are—(1)fully and accurately counted; and(2)properly attributed to the State in which their residence at their permanent duty station or homeport is located on such date..(b)ConstructionThe amendments made by subsection (a) shall not be construed to affect the residency status of any member of the Armed Forces under any provision of law other than title 13, United States Code.